DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species where Z is absent; X is -C(=O)-NR4-, R4 is H; m is 2; each of R1 and R2 is independently H and carboxyl; Y is -NR3-, R3 is H in the reply filed on 6/30/22 is acknowledged. No Prior art was found for the specific species where Z is absent; X is -C(=O)-NR4-, R4 is H; m is 2; each of R1 and R2 is independently H and carboxyl; Y is -NR3-, R3 is H. The examination has been extended to the next species where Z is absent; X is a bond or alkylene; each of R1 and R2 is independently H; Y is a bond or alkylene; m is 0-3.
Claims 1, 2, 4, 5, 7, 8, 10, 12, 14, 17, 18, 22 and 23 read on the species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, 10, 12, 14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims the term “substituted” is recited throughout and is vague and
indefinite because it is unclear of exactly what type of substituent moieties are used.
Note that although the claims are interpreted in light of the specification,
limitations from the specification are not read into the claims. Also see In re Van
Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Also see, In reZletz, 13
USPQ2d 1320,1322. “An essential purpose of patent examination is to fashion claims
that are precise, clear, correct and unambiguous.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (WO 2013/109859) in view of Zheng et al, (Chem. Soc. Rev. 2014, 43, 1044-1056
Blanchard et al. discloses compounds derivatives of cyclooctatetraene (COT)-Cy5-HHS and their use as fluorescent probes (see page 124, Scheme 6; page 126-127; page 134; page 141; para [0305]). 
Zheng et al. also teaches cyclooctatetraene (COT) molecules linked to cyanine-class organic fluorophore through flexible linker (Scheme 1).
Blanchard et al. or Zheng et al. does not disclose fluorophore other than cyanine. However, Blanchard et al. states that COT is a robust and potentially general agent that can be used to improve photostability of organic fluorophores especially when covalently linked in close proximity to the fluorogenic center [0315]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fluorescent dyes different from a cyanine dye, as the dyes employed in the present application are well known to the skilled person and Blanchard et al. recites that COT is an agent that can be used to improve photostability of organic fluorophores in general.  Zheng et al. also states “We have focused our recent endeavors on the cyanine fluorophores (Fig. 4), although we believe the mechanistic insights from these investigations are likely applicable to other fluorophore classes”. Therefore, one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the use of fluorescent that is not a cyanine dye was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        12 July 2022